139 F.3d 905
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Richard G.B. HYLTON, Plaintiff-Appellant,v.GMAC MORTGAGE CORPORATION OF PA;  Executive TrusteeServices, Inc.;  State Street Bank and TrustCompany, Defendants-Appellees,andEquifax Credit Information Services, Inc.;  TRW InformationSystems and Services;  Trans Union Corporation;  Creditors'Collection Service, dba Premium Collection Service;  WellsFargo Bank;  Kathy Stevens, aka Cathy Stevens, Defendants.
No. 96-56838.
United States Court of Appeals, Ninth Circuit.
Feb. 13, 1998.Submitted Feb. 9, 1998.**

Appeal from the United States District Court for the Southern District of California John S. Rhoades, District Judge, Presiding.
Before PREGERSON, CANBY, and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Richard G.B. Hylton appeals pro se the district court's Fed.R.Civ .P. 12(b)(6) dismissal of his action alleging that defendants violated California state law and the Fair Credit Reporting Act, 15 U.S.C. § 1681, the Real Estate Settlement Procedures Act, 12 U.S.C. § 2601, and the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, when they foreclosed on Hylton's residence.  We have jurisdiction pursuant to 28 U.S.C. § 1291.


3
We review de novo, see Cohen v. Stratosphere Corp., 115 F.3d 695, 700 (9th Cir.1997), and we affirm for the reasons stated in the district court's order filed on November 6, 1996.


4
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.  R. 34-4.  Accordingly, Hylton's request for oral argument is denied